Case 3:19-cv-00696-MMH-JBT Document 44 Filed 07/16/20 Page 1 of 3 PageID 249




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


   MINNIE KNOWLTON, on behalf of herself
   and all other similarly situated individuals,

                 Plaintiff,
                                                    Case No. 3:19-cv-696-J-34JBT
   vs.

   BIG B RANCH, INC.,
   d/b/a COCKTAILS LOUNGE,

                 Defendant.
                                              /


                                              ORDER

          THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 43;

   Report) entered by the Honorable Joel B. Toomey, United States Magistrate Judge, on

   June 30, 2020. In the Report, Judge Toomey recommends that the Renewed Unopposed

   Motion for Judicial Approval of Settlement and Dismissal of Action with Prejudice (Dkt. No.

   42; Motion) be granted, the Settlement Agreement and General Release be approved, and

   that the case be dismissed with prejudice. See Report at 1-2, 8-9. No objections to the

   Report have been filed, and the time for doing so has now passed.

          The Court “may accept, reject, or modify, in whole or in part, the findings or

   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

   objections to findings of facts are filed, the district court is not required to conduct a de

   novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

   1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal

   conclusions de novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th
Case 3:19-cv-00696-MMH-JBT Document 44 Filed 07/16/20 Page 2 of 3 PageID 250




   Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1

   (M.D. Fla. May 14, 2007).

         The Court has conducted an independent examination of the record in this case

   and a de novo review of the legal conclusions. Plaintiff filed suit against Defendant for

   unpaid minimum wages pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

   (FLSA) and the Florida Minimum Wage Act, Fla. Stat. § 448.110 (FMWA). See Complaint

   (Dkt. No. 8). Thereafter, the parties engaged in settlement negotiations, which resulted

   in a resolution of the issues and claims raised in this case. See Motion (Dkt. No. 42).

   Upon review of the record, including the Report, Motion, and Settlement Agreement and

   General Release, the undersigned concludes that the settlement represents a “reasonable

   and fair” resolution of Plaintiff’s claims. Accordingly, the Court will accept and adopt

   Judge Toomey’s Report.

         In light of the foregoing, it is hereby

         ORDERED:

         1.     The Report and Recommendation (Dkt. No. 43) is ADOPTED as the opinion

                of the Court.

         2.     The Renewed Unopposed Motion for Judicial Approval of Settlement and

                Dismissal of Action with Prejudice (Dkt. No. 42) is GRANTED.

         3.     For purposes of satisfying the FLSA, the Settlement Agreement and General

                Release (Dkt. No. 42 at 12-16) is APPROVED.

         4.     This case is DISMISSED WITH PREJUDICE.




                                                   -2-
Case 3:19-cv-00696-MMH-JBT Document 44 Filed 07/16/20 Page 3 of 3 PageID 251




         5.     The Clerk of the Court is directed to terminate any pending motions or

                deadlines as moot and close this file.

         DONE AND ORDERED in Jacksonville, Florida this 16th day of July, 2020.




   ja

   Copies to:

   Counsel of Record




                                             -3-
